COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Justin Jordan v. Benjamin Hall

Appellate case number:   01-16-00430-CV

Trial court case number: 2015-64275

Trial court:             11th District Court of Harris County

       On June 27, 2016, appellant filed a motion for extension of time to file his brief. The
motion is GRANTED. Appellant’s brief is due on or before July 30, 2016. No further
extensions will be granted absent extraordinary circumstances.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually    Acting for the Court


Date: July 12, 2016